Citation Nr: 0932598	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for head injury residuals has been 
received.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO granted 
service connection for scars, left forearm, and assigned an 
initial noncompensable rating, effective February 16, 2005; 
and declined to reopen the Veteran's claim for service 
connection for head injury residuals on the basis that new 
and material evidence had not been received.  In July 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2005.

In his July 2005 NOD, the Veteran indicated that he would 
like to meet with the Board and explain his case thoroughly.  
However, in a statement received in October 2005, the 
Veteran's then representative clarified that the Veteran did 
not want a Decision Review Officer (DRO) hearing.  In his 
November 2005 substantive appeal, the Veteran indicated that 
he did not want a Board hearing.  As such, there are no 
outstanding hearing requests.  
 
In December 2007, the Board denied entitlement to an initial, 
compensable rating for scars of the left forearm, and 
remanded the request to reopen the claim for service 
connection for head injury residuals to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a July 2009 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.   

In characterizing the matter on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, as will 
be discussed below, the Veteran was previously denied service 
connection for a head injury in a July 1978 rating decision.  
At the time of the July 1978 rating decision, there was 
medical evidence of complaints of claimed head injury 
residuals.  As such, any diagnoses of head injury residuals 
since that denial cannot constitute a different diagnosed 
disease or injury, and new and material evidence is required 
to reopen the claim.  

The Board notes that the Veteran was previously represented 
by the New Hampshire State Veterans Council, as reflected in 
a February 2005 VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).  In a 
November 2005 statement, the Veteran's representative from 
the New Hampshire State Veterans Council reported that the 
Veteran was moving out of state and, per his request, the 
power of attorney should be revoked. Since that time, the 
Veteran  Hence, he is recognized as now proceeding in this 
appeal pro se.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a July 1978 rating decision, the RO denied the 
Veteran's claim for service connection for a head injury; 
although notified of the denial in an August 1978 letter, the 
Veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
July 1978 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for head injury residuals, or raises a 
reasonable possibility of substantiating that claim.  




CONCLUSIONS OF LAW

1.  The July 1978 denial of service connection for a head 
injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As none of the relevant evidence received since  the RO's 
July 1978 denial of service connection for head injury 
residuals is not new and material, the criteria for reopening 
the claim for service connection are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2008 post-rating letter, the 
AMC informed the Veteran that his claim for service 
connection for a head injury was previously denied, and he 
was notified of that denial in August 1978.  The letter 
explained what constitutes new and material evidence, and 
informed him of the type of evidence needed to establish each 
element of the underlying claim for service connection.  The 
letter also informed the Veteran that the claim was 
previously denied because his claimed disability was not 
incurred or aggravated by military service.  Further, the 
letter informed the Veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA, and requested that the 
Veteran submit any pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In addition, the September 2008 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the September 2008 letter, and opportunity 
for the Veteran to respond, the July 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the report of an 
October 1959 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran and by his former representative, on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

The Board notes that, in September 2008 and February 2009, 
the AMC requested the Veteran's records from the Social 
Security Administration (SSA).  In September 2008 and 
February 2009 responses, the SSA indicated that the requested 
medical records could not be furnished because there were no 
medical records, as the Veteran did not file for disability 
benefits.  The July 2009 SSOC informed the Veteran that SSA 
had indicated that there were no medical records on file.  
Under these circumstances, the Board finds that VA has 
fulfilled its duty to attempt to obtain the SSA records, and 
that no further action in this regard is required.

The Board also has considered the fact that, in the February 
2005 request to reopen the claim for service connection for 
head injury residuals, the Veteran's former representative 
requested that he be afforded a VA examination.  In his July 
2005 NOD, the Veteran noted that the examiner never examined 
his head nor traced his head injury back to a court martial 
in service.  The Veteran was, presumably, referring to the 
physician who performed a VA scars examination in May 2005.  
To the extent that the statements from the Veteran and his 
former representative express a desire for a VA examination 
to evaluate his claimed head injury residuals, the Board 
notes that, under 38 C.F.R. § 3.159(c)(4)(i)(C)(iii), VA will 
provide a medical examination only if new and material 
evidence is presented or secured in a claim to reopen a 
finally adjudicated claim.  Because, as noted above, and as 
discussed more fully below, new and material evidence has not 
been received to reopen the claim, the criteria for a VA 
examination under the above-noted authority are not met.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the July 1978 rating decision, the RO initially denied 
service connection for a head injury, finding that the 
evidence failed to show actual incurrence of any head injury 
in service.  

The pertinent evidence of record at the time of the July 1978 
rating decision included the Veteran's service treatment 
records, which are negative for complaints regarding or 
treatment for a head injury, and the report of an October 
1959 VA examination, which revealed normal examination of the 
head, face, and neck.  Also of record at the time of the July 
1978 rating decision was a March 1978 record of VA treatment.  
During this treatment, the Veteran reported that, in 1956, he 
was hit on the top of the head by a thrown cup while on 
prison duty.  He stated that the cup cut his head, but no 
scars were present on examination.  The physician noted that 
there was no tenderness, and there was really no trouble from 
this, except that the Veteran indicated that he had a 
headache once or twice a year, which he did not have before 
being hit on the head.  Examination of the head was normal.  

The Board has considered the Veteran's statement, made in 
July 2005, that he was not aware of the contents of the July 
1978 rating decision.  However, the Veteran was informed of 
the July 1978 rating decision by letter in August 1978.  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  
Here, the presumption that VA mailed notice of the July 1978 
decision-which the Veteran later received-is not rebutted 
because there is no indication that the August 1978 notice 
letter, sent to the Veteran at his address of record, was 
returned by the United States Postal Service as 
undeliverable.  

As the Veteran is presumed to have received notice of the 
July 1978 denial, but did not initiate an appeal, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claim in 
February 2005.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's July 1978 rating decision, which denied service 
connection for a head injury.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

At the time of the July 1978 rating decision, the pertinent 
evidence consisted of the Veteran's description of an in-
service head injury, with reports of headaches once or twice 
a year.  There were no medical findings of head injury 
residuals related to the Veteran's claimed in-service injury.  

The only medical evidence associated with the claims file 
since the July 1978 rating decision consists of the report of 
a May 2005 VA scars examination and a June 2005 letter from 
the Veteran's private physician; however, neither the 
examination report nor the letter include any reference to 
the Veteran's claimed in-service head injury, or any current 
complaints regarding or treatment for current head injury 
residuals.  As such, these records are not pertinent to the 
request to reopen the claim for service connection for head 
injury residuals.  

The only other evidence associated with the claims file since 
the July 1978 rating decision are statements from the Veteran 
and his former representative.  In his July 2005 NOD, the 
Veteran described his in-service injury, stating that he was 
escorting a man to the court martial room and was hit in the 
back of the head with a cup.  The Veteran's description of 
his in-service injury was of record and considered at the 
time of the July 1978 rating decision.  Accordingly, the 
Veteran's July 2005 description of his in-service injury is 
cumulative and redundant, and therefore, does not constitute 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.156(a). 

In any event, the Board points out that, to whatever extent 
that lay evidence-to include the assertions of the Veteran 
and his former representative-is being presented to support 
the request to reopen, such evidence, without more, simply 
cannot constitute new and material evidence to reopen the 
claim for service connection.  This matter turns on the 
questions of current disability and medical nexus to 
service-matters within the province of trained 
professionals.  Without a showing of appropriate medical 
training and expertise, laypersons are not competent to 
render a persuasive opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, a claim 
turns on one or more medical matters, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no objective evidence to support the lay 
assertions. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for head injury residuals has not been received.  
As such, the requirements for reopening the claim are not 
met, and the prior denial of the claim remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim for service connection, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for head 
injury residuals is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


